Citation Nr: 1433077	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  10-40 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an effective date earlier than July 1, 1996, for the the award of a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to June 1969 and was awarded the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board or BVA) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in April 2014.  A transcript of the hearing is associated with the claims file.  During the hearing, the Board agreed to hold the record open for 60 days so that the appellant may have time to submit additional evidence potentially favorable to his claim.  Subsequently, the Veteran submitted additional evidence and expressly waived initial review by the agency of original jurisdiction (AOJ).  Accordingly, a remand for AOJ consideration is not required pursuant to 38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  In a January 1997 rating decision, the RO awarded TDIU effective July 1, 1996; the Veteran and his representative were notified of the RO's decision and of his appellate rights.

2.  The Veteran did not initiate an appeal with respect to the effective date assigned for the award of TDIU within one year of the RO's mailing of notice of its January 1997 decision; nor was any new and material evidence received during that time frame pertaining to the effective date assigned.




CONCLUSION OF LAW

The Board does not have jurisdiction to consider the matter of the Veteran's entitlement to an effective date earlier than July 1, 1996, for the award of TDIU. 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

In light of the Court's decision in Rudd v. Nicholson, 20 Vet. App. 296 (2006), and the dismissal of the appeal, any existing concerns regarding VA's duties to notify and assist the Veteran are moot, and the Board need not address them.  See DiCarlo v. Nicholson, 20 Vet. App. 52, 58 (2006); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit); VAOPGCPREC 2-2004 (March 9, 2004).

II.  Earlier Effective Date Claim

Once a veteran is assigned an effective date for an award of benefits, he/she has the right to appeal the effective date issue to the Board.  See, e.g., 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.302 (2013).   If a veteran does not initiate an appeal within one year, however, the RO's decision with respect to the effective date becomes final, and no subsequent "free-standing" claim for an earlier effective date may be entertained.  See 38 C.F.R. §§ 20.302(a), 20.1103 (2013); Rudd v. Nicholson, 20 Vet. App. 296 (2006)).

In the present case, the evidence of record shows that the RO, by a rating decision in January 1997, awarded TDIU benefits effective July 1, 1996.  The Veteran and his representative were notified of the RO's decision and of his appellate rights.  However, he did not initiate an appeal with respect to the effective date within one year of the RO's mailing of notice of its decision.  Moreover, although additional evidence was received during that time frame, none of the evidence contained any new and material information relative to the matter of the effective date assigned, so as to warrant readjudication.  38 C.F.R. § 3.156(b) (2013); Muehl v. West, 13 Vet. App. 159 (1999); see also Voracek v. Nicholson, 421 F.3d 1299, 1304-05 (Fed.Cir.2005) (applying definition from 38 C.F.R. § 3.156(a) to § 3.156(b) for terms "new" and "material").  As a result, the RO's decision became final.

Notwithstanding the finality of the RO's January 1997 decision, an effective date prior to July 1, 1996, could be awarded if it was established that the RO committed clear and unmistakable error (CUE) in assigning that date.  See 38 U.S.C.A. 
§ 5109A (West 2002); 38 C.F.R. § 3.105(a) (2013).  It is recognized that, although any claim of CUE must be pled with specificity, there is a duty to give a sympathetic reading to pleadings of pro se motions.  See Andrews v. Nicholson, 421 F.3d 1278, 1284 (Fed. Cir. 2005); Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  However, even sympathetically reading the pleadings in this case, neither the Veteran nor his representative has thus far filed a claim of CUE.  Although the Veteran's representative requested that the Board take into account "possible CUE" during the April 2014 hearing (see Transcript at p. 5), no general theory of CUE or rating decision been identified.  If the Veteran wishes to file a claim for CUE in the January 1997 rating decision, or for CUE any other prior rating decisions, he may do so expressly with the RO.  

Because the RO's January 1997 decision is final with respect to the effective date assigned for TDIU, no claim of CUE has been filed, and a "free-standing" claim for an earlier effective date cannot be entertained, there is no legal basis upon which the Board can presently consider the matter of the Veteran's entitlement to an effective date earlier than July 1, 1996, for the award of TDIU.  Consequently, the appeal must be dismissed.


ORDER

The claim of entitlement to an effective date earlier than July 1, 1996, for the award of TDIU is dismissed.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


